In proceedings to review assessments of real property consisting of land and improvements, for the tax year 1953-1954, the appeals are from orders dismissing the petitions and confirming the assessments. Title to the land was vested in the United States Government, which had leased the land to appellants for 75 years. Appellants, pursuant to the provisions' of the leases, erected apartment houses to provide housing for military and other personnel. Title to the improvements is vested in the lessees for the term of the leases. The Special Term found that Congress had consented that the property be taxed. Orders unanimously affirmed, without costs. No opinion. Present — Nolan, P. J., Beldock, Murphy, Hallinan and Kleinfeld, JJ.